The deed from Phineas Dixon to Hyatt reserves from the grant the lot sold to the plaintiff. It is *Page 140 
through this deed that defendant claims title. Her mediate grantor, Phineas Dixon, thus not only reserves the plaintiff's lot from the conveyance to Hyatt, but he recognizes the title of the plaintiff and admits its existence. The evidence in the case plainly locates the lot thus sold. At the very time of the conveyance to Hyatt, there was a fence around the lot of the plaintiff, as now claimed by it, and the fence had been built at that time for at least ten years. The lot sold the plaintiff is thus identified and located practically. No one claiming through the Hyatt deed can dispute the title of the plaintiff to the lot which had been sold to it.
We see no error in the record and the judgment should be affirmed, with costs.
All concur.
Judgment affirmed.